Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION

                                        No. 04-20-00588-CR

                                     Gary Thomas CRAYTON,
                                            Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                     From the 379th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2015CR9248
                              Honorable Ron Rangel, Judge Presiding

Opinion by:      Luz Elena D. Chapa, Justice

Sitting:         Luz Elena D. Chapa, Justice
                 Beth Watkins, Justice
                 Liza A. Rodriguez, Justice

Delivered and Filed: September 8, 2021

MOTION TO WITHDRAW GRANTED; AFFIRMED

           Gary Thomas Crayton pled no contest to sexual assault of a child pursuant to a plea

agreement with the State. On June 6, 2016, the trial court deferred adjudication and placed Crayton

on community supervision for a period of five years. In October 2020, the State filed an amended

motion to adjudicate guilt, alleging Crayton violated various conditions of his community

supervision. At the subsequent hearing, Crayton pled true to the allegation that he tested positive

for methamphetamines in violation of a condition of his community supervision. On October 29,

2020, the trial court adjudicated Crayton guilty and sentenced him to two years in prison, granting
                                                                                                         04-20-00588-CR


Crayton credit for the time he had served. On November 30, 2020, the trial court signed a Judgment

Nunc Pro Tunc that corrected a clerical error in the recitation of the time credited to Crayton in the

judgment.

         Crayton’s court-appointed appellate attorney filed a motion to withdraw and a brief in

which he concludes this appeal is frivolous and without merit. The brief demonstrates a

professional and thorough evaluation of the record and meets the requirements of Anders v.

California, 386 U.S. 738 (1967), High v. State, 573 S.W.2d 807 (Tex. Crim. App. [Panel Op.]

1978), and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). Counsel sent copies of the

brief, the motion to withdraw, and the appellate record to Crayton, and informed Crayton of his

rights in compliance with the requirements of Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App.

2014). This court then notified Crayton of the deadline for him to file a pro se brief. No pro se

brief was filed.

         We have thoroughly reviewed the record and counsel’s brief, and we agree with counsel

that no reversible error is shown by the record and the appeal is wholly frivolous. See Bledsoe v.

State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005). We therefore grant the motion to withdraw

filed by Crayton’s counsel and affirm the trial court’s judgment. See id.; Nichols v. State, 954

S.W.2d 83, 86 (Tex. App.—San Antonio 1997, no pet.) (per curiam); Bruns v. State, 924 S.W.2d

176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). 1

                                                             Luz Elena D. Chapa, Justice

DO NOT PUBLISH


1
  No substitute counsel will be appointed. Should Crayton wish to seek further review of this case by the Texas Court
of Criminal Appeals, he must either retain an attorney to file a petition for discretionary review or file a pro se petition
for discretionary review. Any petition for discretionary review must be filed within thirty days after either this opinion
is rendered or the last timely motion for rehearing or motion for en banc reconsideration is overruled by this court.
See Tex. R. App. P. 68.2. Any petition for discretionary review must be filed with the clerk of the Court of Criminal
Appeals, see id. R. 68.3, and must comply with the requirements of rule 68.4 of the Texas Rules of Appellate
Procedure.


                                                           -2-